NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                       2009-1039

                                 MICHAEL BOWLING,

                                                       Plaintiff-Appellee,

                                           v.

                                    HASBRO, INC.,

                                                       Defendant-Appellant.


      Rachel K. Zimmerman, Merchant & Gould P.C., of Minneapolis, Minnesota,
argued for plaintiff-appellee. With her on the brief were Anthony R. Zeuli, Thomas J.
Leach and Rachel C. Hughey.

      David K.S. Cornwell, Sterne, Kessler, Goldstein & Fox, PLLC, of Washington,
DC, argued for defendant-appellant. With him on the brief were Justin T. Sher and
Kevin W. McCabe. Of counsel on the brief were Jeffrey K. Techentin and Adam M.
Ramos, Adler, Pollock & Sheehan, P.C., of Providence, Rhode Island.

Appealed from: United States District Court for the District of Rhode Island

Judge William E. Smith
                     NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit

                                     2009-1039


                               MICHAEL BOWLING,

                                                     Plaintiff-Appellee,

                                         v.

                                  HASBRO, Inc.,

                                                     Defendant-Appellant.




                                  Judgment


ON APPEAL from the       United States District Court for the District of Rhode Island

in CASE NO(S).           05-CV-229

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (MICHEL, Chief Judge, NEWMAN and MOORE, Circuit Judges).

                         AFFIRMED. See Fed. Cir. R. 36.


                                         ENTERED BY ORDER OF THE COURT




DATED September 15, 2009                  /s/ Jan Horbaly
                                         Jan Horbaly, Clerk